ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that BENJAMIN A. POREDA of TRENTON, who was admitted to the bar of this State in 1957, be suspended from the practice of law for a period of three months for presenting a forged insurance identification card to a police officer and to a court, in violation of RPC 8.4(a), (b), (e) and (d), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice of law for a period of three months, effective April 17, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of the matter be added as a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that BENJAMIN A. POREDA be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
*436ORDERED that BENJAMIN A. POREDA reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that prior to restoration respondent submit proof of his physical and mental fitness to practice law; and it is further
ORDERED that in reviewing any application of respondent for restoration to practice the Disciplinary Review Board consider a requirement that respondent practice law under supervision.